Upon petition for certiorari under Rule 34 we review an order denying a motion to dismiss a bill seeking specific performance.
The question is whether the receipt, endorsement and cashing of the following check is a sufficient written contract to support a suit for specific performance of a contract to sell real estate:
               "THE HILLSBOROUGH STATE BANK 63-98
Plant City, Fla.        2-29  1944     No. PAY TO THE ORDER OF     Mrs. Mary A. Chaney   $100.00 One-hundred and xx/100_____DOLLARS
FOR cash payment on hoouse  lot,   /s/  J. Martin Brown 701 So. Collins St.      $900 bal. payable on possession"
Specific performance is an equitable remedy granted only in cases where the parties have actually entered into an agreement which is definite and certain in all its essential elements. There was no contract as shown by this bill. We grant certiorari and quash the order upon authority of Rhode v. Gallat, 70 Fla. 536, 70 So. 471; Whitson v. Owens, 94 Fla. 1201, *Page 490 115 So. 512; Florida Bank  Trust Co. v. Field, 157 Fla. 261,25 So.2d 663.
So ordered.
THOMAS, C. J., BUFORD and BARNS, JJ., concur.